Citation Nr: 1113790	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO. 10-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including diverticulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had Army National Guard active service from November 1982 until February 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO, via videoconference, in December 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's gastrointestinal disorder, including diverticulitis, is related to his active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a gastrointestinal disorder, including diverticulitis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
The May 2008 letter also provided notice of Dingess requirements, of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has submitted private medical records. VA has also obtained Social Security Records indicating that he receives disability benefits based on his non-service-connected stroke.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In addition, he was afforded a VA medical examination in November 2009, which provided specific medical opinions pertinent to the issue on appeal. The Veteran has not provided any other evidence of treatment and was provided an additional 60 days at his hearing with which to obtain any other evidence that would be relevant to his claim for association with the claims file. The Veteran has not identified or submitted any such evidence.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service Connection Claim

The Veteran contends that his claimed gastrointestinal disorder, including diverticulitis, developed while he was in service. In his January 2010 VA Form 9, he reported that he fainted while in the gas chamber during basic training and that he has had stomach problems ever since that incident. 

The Veteran's service treatment records indicate complaints of, or treatment for, stomach pain. A January 19, 1982 record noted that he complained of stomach pain of a yearlong duration and that he had a history of stomach problems in the upper right and left part of his stomach. He reported sharp pain after every meal, but denied nausea, vomiting, and dizziness. The examiner noted that the Veteran was taking Mylanta for treatment. The examiner assessed him to have stomach pain and referred him for further evaluation.

That same record then indicates that the Veteran had a very vague history, was tearful at times, and was unable to relate type, location, intensity, or time of day of pain. The examiner found a normal examination. 

A January 1983 general counseling form indicated that the Veteran had been counseled the prior month for an initial briefing, lack of motivation and attitude, and for causing problems in formation. The form also indicated that he had been counseled earlier in January for performance and attitude and attitude and motivation when told to perform any tasks. The form further indicated that the Veteran had been on sick call several times since his arrival, with a different illness each time, the most recent being an ulcer complaint, and that he missed a lot of training due to sick call. The form reported that the Veteran had no desire to train and recommended that he be discharged for the good of the service.  The record indicates that the Veteran was discharged the following month.

The record is then silent for decades following his discharge from service. Subsequent medical records generally indicated that the Veteran had a stroke in the last decade.

A June 2009 private medical record indicated that the Veteran received a colon cancer screening. The record indicated a past medical history of hypertension, stroke with left-sided hemiparesis, and a 2007 motor vehicle accident with intracranial hemorrhage. 

A July 2009 private medical record indicated that the Veteran received a colonoscopy and polyp ablation. The examiner found left colon diverticuli and multiple 4-5 mm left colon polyps ablated.

The Veteran received a VA examination in December 2009, which included a claims file review. The examiner noted that following a leaking intracranial aneurysm, the Veteran reported difficulty with his memory and that he provided a rather vague history, though the examiner believed that he did try to recall and give an accurate history. The Veteran reported that he entered the Army with the intent of making it a career and had been doing quite well on basic training until he was put in a gas chamber and that he has not been the same since that time. The Veteran reported that he started to have physical ailments, including episodic, intermittent, sudden, striking pain in his left abdomen that would double him over with cramping and last for several hours before disappearing. The Veteran reported that this was a recurring event through his basic training and that he was subsequently discharged from service, but that his abdominal pain continued throughout his adult life. The examiner diagnosed him with abdominal pain, etiology undetermined, symptomatic relief with Nexium.

The December 2009 VA examiner noted that the Veteran adamantly stated that his problem began after being placed in a gas chamber during basic training. The examiner determined that the sudden onset and brief duration of the pain described sounded like a hollow viscus, but that the Nexium relief sounded like it was of gastric or duodenal, rather than colonic, in origin. The examiner noted that the claims file indicated diverticular disease and colonic polyps, but that the examiner could not directly relate the symptoms that developed during his military service to the findings of diverticular disease of the colon. The examiner opined that the description of pain, its episodic nature, and relief with Nexium made it sound more like a duodenal channel ulcer, but that such a disorder had not been documented and that it was purely speculation on the examiner's part. The examiner opined that he could not in any way connect the described in-service symptoms with the colonoscopy findings.

In his December 2010 Board hearing, the Veteran, through his representative, reported that during the majority of his time in service, he had stomach problems, which finally resulted in his January 1983 treatment. The representative further claimed that since that time, the Veteran has continued to have problems and has self-medicated. The representative also reported that the Veteran has been diagnosed with diverticulitis and was prescribed Nexium for abdominal pain. The Veteran claimed that he has been taking medication on his own for his stomach problems, including self-medicating with alcohol. 

Although the Veteran does have a current diagnosis of diverticulitis, the medical evidence of record does not indicate that he has had that disorder since service and that it has continued to the present time, or that the currently diagnosed disorder developed due to service.

The service treatment records only indicate one complaint of stomach pain, but for which the examiner diagnosed him with a normal examination. The post service medical records are silent for decades following his discharge, until his relatively recent July 2009 diagnosis of diverticulitis. 

Furthermore, the November 2009 VA examiner found that he could not in any way connect the described in-service symptoms with the colonoscopy findings. There is no other competent or probative medical evidence of record providing a medical etiology opinion as to the Veteran's gastrointestinal disorder, including diverticulitis. 

The only other evidence provided as to the Veteran's claim is his belief that his gastrointestinal disorder, including diverticulitis, developed due to service, including his gas chamber incident. Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences and injuries is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

The Board also doubts the credibility of the Veteran's statements of having stomach pain that first began in service and has continued to present. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Although one January 13, 1983 service treatment record did note abdominal complaints, the examiner found his abdomen to be normal on examination. Additionally, the later January 1983 general counseling form indicated that prior to that abdominal complaint, the Veteran had already been counseled regarding his behavior and had already been on sick call several times for several different reasons, which caused him to miss basic training. That form, and others of record like it, recommended that the Veteran be discharged, and questions the credibility of the Veteran's current claims that he was doing well in basic training prior to his abdominal complaint.  Indeed, they indicate that he missed basic training several times and for complaints that did not relate to his abdomen. The Board finds that the service treatment records and service personnel records to carry far more weight of credibility and probative value than the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Furthermore, the Veteran currently claims that the abdominal pain started in service, which is in direct contradiction of the January 19, 1982 service treatment record that noted that he complained of having had stomach pain for a year, which would have included time prior to his service. Given the discrepancies and contradictions of the Veteran's statements, the Board finds his statements to not be credible as to his reports of having abdominal pain that began in service and has continued to the present.

The record thus does not indicate that the Veteran was diagnosed with a gastrointestinal disorder, including diverticulitis, in service or that competent medical evidence indicates that his currently claimed disorder is due to service. Additionally, the Board has not found his reports of continuity of symptoms to be credible. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a gastrointestinal disorder, including diverticulitis, is denied. 


ORDER

Entitlement to service connection for gastrointestinal disorder, including diverticulitis, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


